Title: From Thomas Jefferson to Hugh Chisholm, 1820
From: Jefferson, Thomas
To: Chisholm, Hugh

   Th Jefferson in acct with Hugh ChisholmD1810. Nov. 17.Balance per settlemt136.1811.building bridge over canal.10.1812.laying 7000. bricks in temple @ 4. D28.1813.alterations in stone house10.184.1814. Sep. 14.184.Th: Jefferson in acct with Hugh ChisholmD 1814.69. days work of yourself @ 20. D. per month51.69. do of 4. inferior hands @ 10. D.153.102.1817.sundry jobs (stone setting Etc) as in your acct10.1818.the kitchen chimney? suppose 10. d20.1819.Lewis plaistering cistern 9. days @ 1. D.9.1820.Lewis & Stepney 10. days @ 2. D.20.212
   the agreement on which we had always settled our accounts was 20. D. a month for yourself and 10. D. a month for  inferior hands. see acct settld 

    how many bricks in the kitchen chimney, or how many days work on it?
cr.D1814. June 8. credit omitted pd Nimrod Darnell for y2023. do omitted cash to yourself10.balance due H. C.182212Int. on 153. D. from 1814. to 24. 10. y91.80balance as above182.273.80